Exhibit 10.1

 

Ashford Inc.



 

May 15, 2020

 

Monty J. Bennett

c/o Ashford Inc.

14185 Dallas Parkway, Suite 1100

Dallas, TX 75254

 

RE: Base Salary Payments

 

Dear Monty,

 

 

As we have discussed, in light of the uncertainty created by the effects of the
novel coronavirus (Covid-19), subject to your signature below, Ashford Inc. (the
“Company”) will pay you your base salary (as reduced pursuant to that certain
letter agreement, by and between you and the Company, dated as of March 15, 2020
(the “Waiver Letter”)) in the form of unrestricted shares of common stock of the
Company, par value $0.001 per share (“Common Stock”), in lieu of cash. This
arrangement is effective as of May 15, 2020, and will continue through and
including the Company’s last payroll period in 2020 (the “Effective Period”).

 

Each issuance of Common Stock will occur on or as soon as reasonably practicable
following each regular payroll date (each a “Payment Date”) during the Effective
Period, and will be for a number of shares equal to (x)(A) the cash salary that
would have been paid to you on such Payment Date pursuant to the Company’s
normal payroll practices, absent this letter agreement, less (B) any tax amounts
(federal, state, local, or other) that are required to be withheld by the
Company with respect to such salary (which withheld tax amounts the Company will
remit to the appropriate tax authorities) or other deductions in accordance with
your elections under any employee benefit plans, programs, or arrangements of
the Company or its subsidiaries, divided by (y) the volume weighted average
price per share of the Common Stock over all trading days in the period
commencing on the first trading date in the applicable payroll period to which
payment on such Payment Date relates and ending on the last trading date
immediately prior to the last day in such applicable payroll period (as
calculated by the Compensation Committee of the Board or its designee). The
Common Stock will be issued to you under, and subject to the terms of, the
Company’s 2014 Incentive Plan, as amended.

 

Please note that this change in payment form does not change your targeted
incentive bonus percentages for purposes of the Company’s annual cash incentive
program. For the avoidance of doubt, the Waiver Letter remains in full force and
effect in accordance with its terms. You acknowledge and agree that any cash
base salary paid to you prior to the Effective Period shall satisfy any minimum
wages that are required to be paid to you in cash under any applicable law.

 

By your signature below, you hereby acknowledge and consent to this arrangement,
and further acknowledge and agree that you shall not have, and hereby waive, any
right to resign for “Good Reason” (or any term of similar meaning) solely in
connection with the payment of your base salary in the form of Common Stock as
described in this letter, under any and all employment, compensation, and
benefits agreements, programs, policies, and arrangements of the Company and the
entities that it and its subsidiaries advise, including, without limitation,
your employment agreement with the Company (and Ashford Hospitality Advisors,
LLC). You expressly acknowledge and agree that all such entities are third party
beneficiaries of this letter agreement.

 

We appreciate your continued service in helping the Company navigate the
uncertainty created by Covid-19.

 

[signature page follows]

 



 

 

 



Very truly yours,       ASHFORD INC.       /s/ Robert G. Haiman   By: Robert G.
Haiman   Its: EVP, General Counsel & Secretary       ACKNOWLEDGED AND AGREED:  
    /s/ Monty J. Bennett   Monty J. Bennett  

 

[Signature Page to Bennett Letter re: Form of Base Salary Payments]

 



 

 

